DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on October 29, 2021.  Claim 14 has been cancelled. Claims 1-13 and 15-20 are pending.
Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed October 29, 2021, with respect to claims 1-13 and 15-20 have been fully considered and are persuasive.  The rejection of August 2, 2021 has been withdrawn. 
Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious an automotive transmission control apparatus having a driving unit coupled to the main shaft; a reduction unit; and an output unit, wherein the reduction unit has an inner gear member coupled to the main shaft and including a first gear portion and a second gear portion; and an outer gear member fixed to the housing and including a first receiving gear portion engaged with the first gear portion, wherein the output unit comprises an output body that forms a second receiving gear portion engaged with the second gear portion, and wherein the inner gear member, the outer gear member, and the output body are received within the driving unit and the remaining structure of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JUSTIN HOLMES/Primary Examiner, Art Unit 3655